Citation Nr: 1410919	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-23 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network
in Flowood, Mississippi


THE ISSUE

Entitlement to payment of private medical expenses for care rendered to the Veteran on February 20, 2011.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran apparently had active service from July 1967 to July 1969.  The appellant is the medical billing agent or department of the private medical facility seeking payment from VA for the Veteran's care.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a medical payment decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network (SCVAHCN), in Flowood, Mississippi.  The Regional Office (RO) in Oklahoma City, Oklahoma, has jurisdiction of the Veteran's Compensation and Pension claims file.  


FINDINGS OF FACT

1.  The Veteran received private emergency care on February 20, 2011.  

2.  The appellant has provided evidence that the Veteran, who was past age 65 when he received the care at issue, had health insurance coverage through Medicare.  


CONCLUSION OF LAW

The criteria for payment by VA of unauthorized medical expenses provided to the Veteran on February 20, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical payment file establishes that the Veteran was treated in the Emergency Department at a private facility on February 20, 2011.  The appellant seeks payment of the charges for the Veteran's care.

Applicable statutes and regulations 

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  

The appellant in this case does not contend that the Veteran has been granted service connection for any disorder, and it is not shown that he has been awarded service connection for any disability or is a participant in a vocational rehabilitation program.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted, and no further discussion of this provision is required.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725, if the unauthorized care was provided under certain circumstances.  38 C.F.R. §§ 17.1000-1008.  The criteria set up by the statute are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Under 38 U.S.C.A. § 1725, enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where eight criteria are met.  In pertinent part, the Veteran must be personally liable for such emergency treatment, and must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1728.  

Facts and analysis

The record reflects that the Veteran presented a Department of Veterans Affairs insurance card to the private provider when services were rendered to the Veteran on February 20, 2011.  The Board notes, however, that the provider has submitted documents, including a "Health Insurance Claim Form," dated in April 2011, which reflects that the Veteran's records were updated to show that he had health insurance through Medicare.  The Board further notes that the record is consistent with the billing statement, as it shows that the Veteran was born in 1944, making him approximately 66 years of age at the time of the private treatment provided on February 20, 2011.  

As noted in the eight requirements, above, payment under 38 U.S.C.A. § 1725 is not authorized by law if the Veteran has coverage under a health-plan contract, in whole or in part, for payment or reimbursement for the emergency treatment.  See 38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f).  For purposes of 38 U.S.C.A. § 1725, as pertinent to this case, the term "health-plan contract" specifically includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395c ), which refers to the Medicare program administered by the Social Security Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

It is undisputed that that the Veteran has health insurance coverage under Medicare, as that information was provided by the appellant.  By the terms of the statute, VA cannot reimburse the appellant for the cost of the care provided to the Veteran on February 20, 2011.  

The record further establishes that the appellant has been advised that the claim for payment for services rendered to the Veteran cannot be paid by VA because the provider failed to submit a request for payment and complete medical records within the time allowed for such claims.  

The appellant disagreed with this finding, and VA thereafter also determined that the circumstances under which the Veteran received care on February 20, 2011 did not constitute an "emergency" as defined under 38 U.S.C.A. § 1725 defining the circumstances under which VA is liable for payment of a Veteran's unauthorized private emergency treatment and the criteria defining an emergency.  It does not appear that the appellant disagreed with that determination.  By the terms of the statute, the determination that there was no "emergency" as defined by 38 U.S.C.A. § 1725 would also preclude payment for the care the Veteran received on February 20, 2011.  However, that issue need not be further addressed in this decision, nor is further discussion of the issue of timely submission of the claim and records, because the Veteran's coverage under Medicare precludes VA payment for the care at issue, as a matter of law.  

There no allegation that the Veteran has been granted service connection for the disorder treated on February 20, 2011, so as to place the claim under 38 U.S.C.A. § 1728 rather than 38 U.S.C.A. § 1725.  However, the appellant is not prejudiced by adjudication at this time without further development of that possibility, since the governing law and regulations require that a claim for payment or reimbursement under 38 U.S.C.A. § 1728 be filed within 2 years from the date the care or services were rendered.  Alternatively, the claim may be filed no later than 2 years from the date the Veteran was notified by VA that service connection for the disability for which he received care was granted.  In this case, since the appellant is not the Veteran, the appellant is not entitled to notice from VA if service connection is granted to the Veteran for any disability, to include the disorder for which the treatment at issue was rendered.  

For the reasons discussed above, no additional development of the facts can change the outcome of the claim filed by the appellant, since the appellant does not contend that the Veteran was not covered by Medicare, and, in fact, provided the documentation of that coverage.  The fact that the Veteran is covered by Medicare is undisputed, since the appellant provided that information.  The facts demonstrate that the appellant's claim for payment of unauthorized emergency private medical treatment provided by the appellant is barred by applicable statutory and regulatory provisions.  


ORDER

The appellant's claim for payment of unauthorized medical expenses incurred by the Veteran on February 20, 2011, at a private medical facility, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


